EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Laughlin on March 17, 2021.

The application has been amended as follows: 
1. (Currently amended) A method of tremor reduction in a handheld device, comprising:
measuring a tremor motion and a tilt motion with a motion tracking module (“MTM”) disposed in a housing of the handheld device, wherein measuring identifying low frequency motion corresponding to the tilt motion;
in response to measuring the tremor motion, moving an attachment arm with at least one motion generating mechanism to reduce the tremor motion in the attachment arm; and
in response to measuring the tilt motion, moving the attachment arm with the at least one motion generating mechanism to resist the attachment arm from hitting a hard stop in the handheld device, wherein said moving the attachment arm includes resisting the attachment arm from hitting the hard stop in response to identifying the low frequency motion; and
in response to measuring the low frequency motion, resisting the attachment arm hitting the hard stop, wherein the hard stop is a maximum movement distance in one direction and an outermost point in a range of motion of the attachment arm.

8. (Currently amended) A non-transitory machine readable storage medium having instructions stored thereon, which when executed by a processing system, cause the processing system to perform a method comprising:
measuring a tremor motion and a tilt motion of a handheld device with a motion tracking module (“MTM”) wherein measuring 

identifying low frequency motion corresponding to the tilt motion with a motion sensor included in the MTM; and

in response to measuring the tremor motion, controlling an attachment arm with at least one motion generating mechanism to reduce the tremor motion in the attachment arm, wherein the at least one motion generating mechanism is coupled to the attachment arm included in the handheld device;
in response to identifying the low frequency motion, controlling the attachment arm with the at least one motion generating mechanism to resist the attachment arm hitting a hard stop
and an outermost point in a range of
motion of the attachment arm.

13. (Currently amended) A handheld tool, comprising: a housing;
at least one motion generating mechanism disposed within the housing;
an attachment arm coupled to the at least one motion generating mechanism;
a motion tracking module (“MTM”) disposed in the housing to detect motion of the housing, including a motion sensor to 
a controller electrically coupled to the MTM and the at least one motion generating mechanism, wherein the controller includes logic that when executed by the controller causes the handheld tool to perform operations including:
in response to the MTM detecting a tremor motion, controlling the at least one motion generating mechanism to move the attachment
arm relative to the housing to reduce the tremor motion in the attachment arm;
in response to the MTM detecting [[a tilt]] low frequency motion, controlling the at least one motion generating mechanism to resist the attachment arm hitting a hard stop in the handheld tool; and
and an outermost point in a range of motion of the attachment arm.


Terminal Disclaimer
The terminal disclaimer filed 03/18/21 on disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggest, when the claim is taken as a whole a device, method and non-transitory machine readable storage medium that utilizes a motion tracking module to measure tremor and tilt motion about a pivot point in order to control an attachment arm to reduce these tremor and tilt motions by creating a resistance that allows the attachment arm to resist hitting the outermost point in a range of motion, or the hard stop.
The closest prior art is Wu (US 2017/0020704 A1) regarding claims 1 and 13.
Wu discloses a handheld tool (e.g. [0010]; Fig 1:10) comprising: a housing (e.g. [0010]; [0019]; Fig 1:100); at least one motion generating mechanism disposed within the housing (e.g. [0010]; [0019]; Fig 1:140); an attachment arm coupled to the at least one motion generating mechanism (e.g. [0010]; [0019]; Fig 1:160); a motion tracking module (“MTM”) disposed in the housing to detect motion of the housing (e.g. [0010]; [0019]; Fig 1:120); and a controller electrically coupled to the MTM (e.g. [0010]; [0019]; Fig 1:160),  and a method of tremor reduction in a handheld device (e.g. [0011]; Fig 1:10), comprising: measuring a tremor motion and a tilt motion about a pivot point with a motion tracking module (“MTM”) disposed in a housing of the handheld device (e.g. [0011]; [0019]; [0025]-[0026]; Fig 1:120/130); in response to measuring the tremor motion, moving an attachment arm with at least one motion generating mechanism to reduce the tremor motion in the attachment arm (e.g. [0011]; [0019]; [0025]-[0026]; Fig 140); in response to measuring the tilt motion about the pivot point, moving the attachment arm with the at least one motion generating mechanism to resist the attachment arm hitting a hard stop in the handheld device (e.g. [0025]-[0026]; Fig 1:140 the actuator counteracts the acceleration to minimize the object acceleration and dampen it to approach zero which inherently avoids the hardstop (which as defined in the instant specification can be programmed) that would cause an abrupt jolted stop).
The closest prior art is Kent (US 2016/0121110 A1) in view of Wu regarding claim 8.
Regarding claim 8, Kent discloses a non-transitory machine readable storage medium having instructions stored thereon, which when executed by a processing system, cause the processing system to perform a method (e.g. [0018]; [0026]) comprising: measuring a tremor motion and a tilt motion of a handheld device with a motion tracking module (“MTM") (e.g. Fig 3:304; [0034]-[0037]); the motion tracking module 304 in the prior art is capable of requiring any physical body motion as detailed in [0035].  Wu teaches a system for vibration cancellation in a handheld device in response to measuring the tremor motion, controlling an attachment arm with at least one motion generating mechanism to reduce the tremor motion in the attachment arm, wherein the at least one motion generating mechanism is couples to the attachment arm included in the handheld device; and in response to measuring the tilt motion about the pivot point, controlling the attachment arm with the at least one motion generating mechanism to resist the attachment arm hitting a hard stop (e.g. [0025]-[0026]; Fig 1:140 the actuator counteracts the acceleration to minimize the object acceleration and dampen it to approach zero which inherently avoids the hardstop (which as defined in the instant specification can be programmed) that would cause an abrupt jolted stop).
Regarding claims 1, 8 and 13, all of the prior art is silent regarding wherein the hardstop is the outermost point in a range of motion of the attachment arm. Furthermore it would not be obvious to one of ordinary skill in the art to modify Wu or the combination of Kent and Wu to make the hardstop the outermost point in a range of motion of the attachment arm. The prior art of record, taken individually or in combination does not reasonably teach or render obvious this combination/configuration of elements and method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessandra Hough								March 22, 2021
/J.F.H./Examiner, Art Unit 3792           

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792